COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00402-CV


Roderick Lydell Bonner                    §    From the 342nd District Court

                                          §    of Tarrant County (342-237971-09)
v.
                                          §    April 5, 2018

Tarrant County, Texas                     §    Opinion by Justice Pittman


                        JUDGMENT ON REHEARING

      After considering the Appellee Tarrant County, Texas’s motion for

rehearing and Appellant Roderick Lydell Bonner’s response, we deny the motion.

We withdraw our January 18, 2018 opinion and judgment and substitute the

following.

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellee Tarrant County, Texas shall pay all of the

costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Mark T. Pittman________________
   Justice Mark T. Pittman